Citation Nr: 1759817	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include arthritis of the carpometacarpal joint.

2.  Entitlement to service connection for a left wrist disability, to include arthritis of the carpometacarpal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to December 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claim was subsequently transferred to the RO in Salt Lake City, Utah.  The Veteran testified before the undersigned at a November 2016 videoconference hearing.  A transcript of that hearing is of record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a bilateral wrist disability that is directly related to active service.


CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral wrist disability of arthritis of the carpometacarpal joint have been met.  38 U.S.C. § 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active service.  38 U.S.C. § 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307 (2017). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for the claim to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that he has bilateral wrist arthritis, which is directly related to injuries sustained in service.  A March 1980 report of medical examination conducted at enlistment shows the Veteran had no problems related to the upper extremities, including the hands or wrists.  In a July 1982 service medical record, the Veteran was diagnosed with a left ulnar styloid fracture after being involved in a motor vehicle accident a few weeks earlier.  July 2000 service medical records show complaints of bilateral wrist and hand pain, and stiffness.  The examiner assessed osteoarthritis.  In June 2001, the Veteran fell off of a ladder, hurting both wrists.  A history of osteoarthritis was noted.  The examiner assessed right wrist sprain.  A November 2001 report of medical assessment prior to separation noted arthritis of the hands bilaterally.  

At a December 2001 VA examination, the Veteran reported a history of arthritis in both wrists.  The Veteran complained of pain in the wrists, tingling and numbness in the fingers, difficulty lifting things, and cramping of the hands after significant activity.  X-rays conducted at the examination showed no evidence of arthritis.  The examiner opined that he was unable to make a diagnosis at that time, as there was no pathology visible during the examination or on X-rays to render a diagnosis of arthritis.  The examiner further opined that the pain, weakness, and swelling experienced by the Veteran were likely secondary to diagnosed carpal tunnel syndrome.

Subsequent diagnostics indicated the presence of osteoarthritis in the wrists and hands.  June 2007 VA medical records indicate an X-ray was performed on the right wrist.  The X-rays showed remote injury to the distal radius with mild radiocarpal joint osteoarthritis.  X-rays were performed on both wrists in October 2010, showing minimal first carpometacarpal (CMC) joint osteoarthritis without acute osseous abnormality and mild ulnar negative variance.  January 2012 X-rays of the hands showed mild bilateral CMC osteoarthritis. 

In a February 2013 private medical letter, a treating physician's assistant noted that the record images of the wrists showed boney changes indicating chronic degenerative arthritis.  The physician's assistant further stated that in his training and experience, he found that joint pain and resulting decrease in strength caused by arthritis is a different mechanism from the carpal tunnel syndrome.

At a September 2014 VA examination, the Veteran reported pain on the lateral and medial aspects of the bilateral wrists, which increased with cold weather or with use, and decreased range of motion.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no imaging or radiographic evidence in service to support the diagnosis of osteoarthritis in service.  The examiner noted that a June 2007 X-ray was interpreted as showing mild radiocarpal joint osteoarthritis, but stated that subsequent X-rays showed mild osteoarthritis of the bilateral first CMC joints, instead.  The examiner stated that the CMC joints were a part of the hand, and not the wrists.  Therefore, the Veteran did not have a current bilateral wrist condition.  In a November 2014 addendum, the examiner stated that the Veteran's complaints and physical examination findings stemmed from bilateral first CMC joint osteoarthritis and service-connected carpal tunnel syndrome.  The examiner further stated that the Veteran's range of motion was mildly limited by pain from the first CMC joint osteoarthritis and carpal tunnel syndrome, and not from a wrist condition.  The examiner explicitly stated that the Veteran's first CMC joint discomfort could be mistaken as wrist pain when he flexed and extended.  

In a January 2017 private medical letter from the Veteran's orthopedic surgeon, the surgeon opined that based on the Veteran's history of wrist injuries, he believed it was as likely as not that the currently diagnosed bilateral wrist arthritis was a result of the Veteran's wrist injuries in service.

The record indicates that the Veteran currently has osteoarthritis of the CMC joints bilaterally.  Osteoarthritis of the right radiocarpal joint was also noted.  Therefore, the question to be answered is whether that currently diagnosed osteoarthritis was caused by or was present during active service.  The Board has carefully considered the opinions given by the December 2001 and September 2014 VA examiners.  The Board notes that the December 2001 VA examiner could not provide an opinion regarding bilateral wrist arthritis because of the absence of diagnostic evidence showing the presence of arthritis.  However, subsequent X-rays indicated that the Veteran has osteoarthritis in the wrist or hand area, bilaterally.  While the September 2014 VA examiner explicitly stated that the Veteran does not have a condition of the wrists, the Board finds that the disability for which the Veteran has made a claim involves pain and symptoms in the wrist or hand area, and that a diagnosis of osteoarthritis of the CMC joints shows a current disability, which the record shows is the disability being claimed.  

A review of the evidence of record shows that the Veteran has consistently reported symptoms involving the bilateral wrist and hands, including pain, stiffness, swelling, and decreased range of motion, during and since service.  The Veteran is competent to report experiencing in-service injuries and resultant symptoms in the hands or wrists, as these are symptoms that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Significantly, service medical records document the in-service injuries, and VA and private medical evidence of record corroborate the Veteran's ongoing hand and wrist symptoms from active duty through the present.  Accordingly, the Board finds the Veteran's account of experiencing in-service wrist injuries and resultant symptoms to be credible and consistent.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evidence suggests a continuity of symptomatology.

In offering the opinion that the Veteran does not have a wrist disability related to service, the September 2014 VA examiner based the opinion on the lack of documented arthritis in service medical records, and the current lack of documented arthritis in the wrists, specifically.  However, the September 2014 VA examiner explicitly stated that the complained of symptoms were related to the CMC joint osteoarthritis.  Therefore, the Board finds that the negative opinion offered by the September 2014 examiner has little probative value.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds that there is sufficient evidence of a link between the current disability of CMC joint osteoarthritis, and the injuries sustained in service. 

Accordingly, in light of the currently diagnosed osteoarthritis of the CMC joints, the continuity of symptomology documented in the medical treatment records, and positive private nexus opinions, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for a bilateral wrist disability, to include osteoarthritis of the CMC joint, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a bilateral osteoarthritis of the CMC joint, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


